Citation Nr: 1223821	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  01-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and O.K.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge.  The appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2000 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In June 2002, the Board remanded this matter to schedule the appellant for a Board hearing before a Veterans Law Judge.

The appellant testified before the undersigned at a September 2002 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

In July 2003, the Board remanded the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death for further development.

In August 2005, the Board denied the petition to reopen the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In June 2006, the Court vacated the Board's August 2005 decision and remanded the case for readjudication in compliance with directives specified in a May 2006 Joint Motion filed by counsel for the appellant and VA.

In October 2006, the Board granted the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death and remanded the underlying claim for further development.

In October 2008, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant again appealed the Board's denial to the Court.

In a November 2010 memorandum decision, the Court vacated the Board's October 2008 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In April 2011, the Board remanded this matter for further development in compliance with the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in February 1994; the immediate cause of death was cardiac arrhythmia, due to or as a consequence of chronic lung disease, asbestosis.

2.  At the time of the Veteran's death, service connection was in effect for malaria, rated noncompensable, effective April 9, 1971.
3.  The Veteran's fatal cardiac and respiratory disabilities were not the result of an in-service disease or injury and did not manifest in service or within a year of his separation from service.   

4.  The service-connected malaria was not a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113(b), 1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2004 letter, the RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status as a Veteran has been substantiated.  The appellant was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in a July 2007 letter.

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the February 2004 letter, the appellant was provided an explanation of the evidence and information required to substantiate her claim based on a previously service-connected disability.  She was notified of the disability for which the Veteran was service-connected at the time of his death and of the evidence and information required to substantiate her claim based on a disability not yet service-connected in a May 2011 letter. 

There was a timing deficiency in that the February 2004, July 2007, and May 2011 letters were sent after the initial adjudication of the appellant's claim.  This timing deficiency was cured by readjudication of the claim in March 2005, December 2007, and August 2011 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The basis of the May 2006 Joint Remand was that the duties imposed by this regulation were not met during the appellant's September 2002 hearing in that it was not suggested during the hearing that the appellant attempt to obtain medical evidence linking the Veteran's asbestosis to service.

At the September 2002 hearing, the undersigned identified the issue on appeal at that time (i.e. whether new and material evidence had been submitted to reopen the claim for service connection for the cause of the Veteran's death), asked the appellant about the Veteran's treatment for his fatal disabilities to ensure that all relevant records were obtained, and asked about the Veteran's potential asbestos exposure.  The appellant provided testimony as to the Veteran's medical problems at the time of his death and as to all treatment received for such problems, including his fatal cardiac and respiratory disabilities.  She thereby demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  

The Joint Motion was premised on a finding that the undersigned should have told the appellant at the hearing to submit medical evidence linking the Veteran's death to asbestos exposure claimed to have occurred in service.  The Joint Motion specified that the Board should afford the appellant, an opportunity to submit such evidence.  

In its October 2006, remand the Board, noted this history, and instructed that the appellant should be provided with a notice letter advising her to submit evidence linking the Veteran's asbestosis to service.  In March and July 2007, the Appeals Management Center (AMC) sent the appellant letters in which it advised her that she should submit "medical evidence that would show a reasonable probability that the condition that contributed to the veteran's death was caused by injury or disease that began during service."  Given the actual knowledge demonstrated in the Joint Motion, the information contained in the Board remand, and the language in the March 2007, letter and other notice letters; the AMC substantially complied with the Court and Board remands in this regard. 

The appellant was provided notice of the information and evidence necessary to substantiate her claim in February 2004, July 2007, and May 2011 letters and was asked for information concerning the Veteran's diagnosed asbestosis in the July 2007 letter.  Furthermore, the Board remanded the claim to obtain additional evidence (i.e. treatment records, Social Security Administration (SSA) disability records, and medical opinions) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and some of the identified post-service VA treatment records and private medical records.  In addition, VA medical opinions as to the cause of the Veteran's death and as to the etiology of his cause of death have been obtained. 

The appellant has reported that the Veteran had received relevant VA treatment beginning in approximately 1970.  He had received treatment at the VA Medical Center in New Orleans, Louisiana (VAMC New Orleans) and the VA Medical Center in Biloxi, Mississippi (VAMC Biloxi).  In February 2004, the agency of original jurisdiction (AOJ) contacted these facilities and requested all records of the Veteran's treatment from 1970 to 1994.  A response was received from VAMC Biloxi that there were no available treatment records dated during that time period.  

As for VAMC New Orleans, that facility responded that all treatment records had been transferred to the VA Medical Center in Mobile, Alabama (VAMC Mobile) in October 1977.  In December 2004, the AOJ requested all records from 1970 to 1994 from VAMC Mobile.  In February 2005, a response was received that there were no available treatment records during that period.  Thus, VA determined that any further efforts to obtain treatment records from VAMC New Orleans, VAMC Biloxi, and VAMC Mobile would be futile.  38 C.F.R. § 3.159(c)(2).

The appellant submitted authorizations for VA to obtain private treatment records from Dr. Nicholas, Dr. Myers, Dr. Wimberly, Dr. Williamson, and Dr. Hall.  In February and March 2005, the AOJ sent letters to these treatment providers and requested copies of all records of the Veteran's treatment during the identified time periods.  Responses were received from Dr. Myers, Dr. Wimberly, and Dr. Hall that the Veteran's records had been destroyed.  The letters sent to Dr. Williamson and Dr. Nicholas were returned as undeliverable.  Therefore, VA determined that any further efforts to obtain treatment records from these physicians would be futile.  38 C.F.R. § 3.159(c)(2).

In letters dated in February and March 2005, the appellant was notified of the efforts that had been undertaken to obtain treatment records from the above listed VA and private treatment providers, was asked to attempt to obtain any such records herself and to submit any records in her possession, and was notified that her claim could be decided within 60 days after the completion of any efforts to obtain additional records.  She did not specifically respond to these letters with regard to the identified private treatment records, but did submit copies of VA treatment records in her possession.

In its July 2003, October 2006, and April 2011 remands, the Board instructed the AOJ to send the appellant a VCAA notice letter pertaining to her claim for service connection for the cause of the Veteran's death (to include notice pursuant to Hupp), ask the appellant to complete authorizations to allow VA to obtain any additional relevant private treatment records (including the treatment provider that conducted an identified asbestosis test), to obtain all records of the Veteran's treatment at VAMC New Orleans and VAMC Biloxi from 1970 to 1994 and any additional relevant private treatment records for which appropriate authorization forms had been completed, to obtain all available SSA disability records, and to obtain opinions as to the cause of the Veteran's death and as to the etiology of the cause of death.  

As explained above, the appellant was sent adequate VCAA notice letters pertaining to her claim in February 2004 and May 2011.  In the February 2004 and July 2007 letters, she was asked to identify any additional relevant treatment records and to complete the appropriate releases for any additional private treatment records, including records of the reported asbestosis test.  The AOJ attempted to obtain all sufficiently identified VA and private treatment records.  

In January 2007, the AOJ contacted the SSA and requested all available disability records.  SSA responded that the Veteran's records had been destroyed.  In a July 2007 letter, the appellant was notified of the unavailability of SSA disability records and the efforts that had been undertaken to obtain such records; was asked to submit any records in her possession; and was notified that her claim could be decided within 60 days.  Therefore, the Board finds that any further efforts to obtain SSA disability records would be futile.  38 C.F.R. § 3.159(c)(1).  In addition, opinions as to the Veteran's cause of death and as to the etiology of the cause of death were provided in December 2007 and June 2011.

In its November 2010 decision, the Court found that the Board had relied on a medical opinion that did not comply with the Board's remand instructions.  In June 2011, the Board obtained another medical opinion, which it found to be inadequate, and sought an expert medical opinion through the Veteran's Health Administration (VHA).  In February 2012, a physician specializing in pulmonary and critical care medicine provided the requested opinion.  The opinion was premised on a review of the record, and an accurate history, and was supported by a rationale.  This opinion provided the information sought in prior Board remands, and remedied the deficiencies found by the Court.

Therefore, VA has substantially complied with remand instructions from the Court and Board; and VA has no further duty to attempt to obtain any additional treatment records or provide additional notice.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   
Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in February 1994.  His death certificate listed the immediate cause of his death as cardiac arrhythmia, due to or as a consequence of chronic lung disease, asbestosis.  There were no other conditions listed as contributing to the Veteran's death.

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  During the September 2002 hearing, a fellow serviceman reported that asbestos was prevalent in products that were commonly used in the years during the Veteran's active duty service.  Further, the Veteran worked as a ship builder for many years after service and had a history of smoking until the 1970s.

The appellant contends that the Veteran's diagnosed sarcoidosis caused or contributed to his death and that this disability was related to service, including herbicide exposure.  In the alternative, she argues that asbestosis caused or contributed to the Veteran's death and that this disability was related to asbestos exposure in service.

With regard to claims based on asbestos exposure VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Manual Rewrite, M21-MR, Part IV.ii.2.C.9and Part IV.ii.1.H.29.a (December 16, 2011).  

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered by the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

There is conflicting medical evidence as to whether the Veteran had asbestosis at the time of his death.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The Veteran's February 1994 death certificate listed the immediate cause of his death as cardiac arrhythmia, due to or as a consequence of chronic lung disease, asbestosis.  No further explanation or reasoning was provided.

A March 1994 autopsy report attributed the Veteran's death to severe respiratory fibrosis and bullous disease with bronchopneumonia.  There was no specific rationale provided for this conclusion.

In an October 2000 letter, Neil E. Wimberly, M.D. opined that the Veteran had severe pulmonary fibrosis secondary to pulmonary sarcoidosis.  This resulted in pulmonary hypertension with cor pulmonale and arrhythmias which resulted in his premature death.  Dr. Wimberly explained that the Veteran apparently had acute bronchopneumonia terminally, but had also been afflicted by severe endstage pulmonary fibrosis and cor pulmonale for some time prior to his death.

In December 2007, a VA physician reviewed the Veteran's claims file and opined that his death was not caused by or related to asbestos exposure or asbestosis.  She reasoned that death certificates were frequently inaccurate indicators of cause of death because a patient's history is generally not available to the physician present at the time of death, the physician may obtain an inaccurate medical history from family members, there is family pressure on the physician and the physician may act out of kindness, and there is a lack of prosecutorial threat for fraudulent death certificates.

While the cause of death stated on the Veteran's death certificate was cardiac arrhythmia, such a conclusion was pure conjecture because the Veteran experienced cardiac arrest at home.  It was impossible to determine whether the initiating death event was respiratory or cardiac.  

Furthermore, the physician reasoned that the secondary diagnosis of asbestosis shown on the death certificate was not based in fact.  The Veteran had known longstanding sarcoidosis for over 20 years and was cared for by a pulmonary specialist.  He had never been diagnosed as having asbestosis in his lifetime and no such diagnosis was noted on the autopsy report.

In June 2011, a second VA physician reviewed the Veteran's claims file and opined that it was likely ("as least as likely as not") that pulmonary fibrosis (caused by sarcoidosis) contributed materially to the Veteran's death, the degree to which was unknowable.  He reasoned that the Veteran's death certificate listed the cause of death to be cardiac arrhythmia and that he was noted to have fibrosis on the post mortem examination, as well as bullous emphysema and bronchopneumonia.  The cause of death listed by the pathologist who conducted the post mortem examination was attributed to severe respiratory fibrosis and bullous disease with bronchopneumonia.  The physician also noted that during the Veteran's life he had never been diagnosed as having asbestosis.  A diagnosis of asbestosis was also not made during the post mortem examination, which is considered to be the gold standard of forensic and diagnostic analysis.  Therefore, he concluded that the Veteran died due to severe respiratory fibrosis and bullous disease with bronchopneumonia.

In January 2012, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2011).  In February 2012, a VA physician reviewed the Veteran's claims file and opined that it was unlikely that the Veteran had asbestosis at the time of his death.  

This opinion was based on the fact that although it was unclear as to the Veteran's specific duties while working in a shipyard and as to whether he was exposed to asbestos, the autopsy report was revealing in that there were negative findings of significant asbestos exposure.  Specifically, there was a lack of pleural or diaphragmatic plaques (typically calcified), which is a common finding in occupational asbestos exposure that can be seen radiologically.  There was no demonstration of ferruginous bodies (linear particles of asbestos fibers surrounded by pigmented organic remnants of immune cells, macrophages, which try to eliminate the particles) histologically or on Clorox digested lung tissue that would support asbestosis.  Also, fibrotic (scarred) lymph nodes were described in the hila of the lungs and in the abdomen around the pancreas.  These findings were most consistent with chronic changes (over a period of years) of sarcoidosis, which is a multisystemic disease that can affect any organ system in the body.  Asbestosis, however, is a disease manifested only in the lungs and it should not affect abdominal organs.

The February 1994 death certificate and March 1994 autopsy report are of limited probative value as to cause of the Veteran's death because the conclusions contained therein are not unaccompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In its November 2010 memorandum decision, the Court indicated that the December 2007 opinion was inadequate and not in compliance with the Board's October 2006 remand instructions because the opinion provider did not discuss the potential asbestos exposure in service and after service and the role that such exposure may have played in the Veteran's death.  Further, the opinion that the diagnosis of asbestosis on the Veteran's death certificate was not based in fact was based primarily on personal opinions concerning the frequent inaccuracy of death certificates and the opinion provider did not provide an adequate, medically based rationale.  Thus, the December 2007 opinion is also entitled to little probative weight.  See Id.

Dr. Wimberly's October 2000 opinion and the June 2011 and January 2012 opinions, however, are all accompanied by detailed rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Id.  

Thus, the weight of the evidence is in favor of a conclusion that the Veteran did not have asbestosis at the time of his death and that the cause of his death was respiratory fibrosis and bullous disease with bronchopneumonia (caused by sarcoidosis), which resulted in pulmonary hypertension with cor pulmonale and arrhythmias.  At the time of his death, the Veteran was only service-connected for malaria.  There are no service-connected disabilities listed on the Veteran's death certificate or in the March 1994 autopsy report as causing or contributing to his death, there are no medical opinions to this effect, and the appellant has not contended that any disability for which the Veteran was service-connected caused or contributed to his death.  As there is no evidence that the service-connected malaria caused or contributed to the Veteran's death, the remaining question is whether benefits are payable on the basis of the fatal cardiac and respiratory disabilities.

The Veteran's fatal cardiac and respiratory disabilities are not conditions listed in 38 C.F.R. § 3.309(e).  Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  

The Board notes that service treatment records include a May 1965 report of medical history for purposes of entrance into service which reflects that the Veteran reported a history of whooping cough.  However, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
  
The Veteran was competent to report a history of whooping cough prior to service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).

There is no other evidence of a pre-existing respiratory disability and the Veteran's May 1965 entrance examination was normal.  Thus, the Board concludes that the evidence is not clear and unmistakable that a respiratory disability existed prior to service and the Veteran was therefore presumed sound.  38 U.S.C.A. § 1111.

There is no evidence of any complaints of or treatment for cardiac or respiratory disabilities or any symptoms related to such disabilities in the Veteran's service treatment records and his May 1968 separation examination was normal.  In addition, there have been no reports of and the evidence does not reflect a continuity of cardiac or respiratory symptomatology and the evidence indicates that the Veteran's fatal cardiac and respiratory disabilities did not manifest until years after service.  

If a chronic disease, such as sarcoidosis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed respiratory disability (including sarcoidosis) in service, the Veteran had not reported any such diagnosed disability in service, and the appellant has not contended that sarcoidosis was present in service.  Hence, service connection cannot be granted on this basis.

The first post-service clinical evidence of a respiratory disability is an April 1971 VA hospital summary (VA Form 10-1000) which indicates that the Veteran was diagnosed as having sarcoidosis.  He reported that he began to experience a frequent, non-productive cough associated with gradual onset of shortness of breath and dyspnea on exertion in December 1970.  The first post-service clinical evidence of a cardiac disability is the February 1994 death certificate, which listed cardiac arrhythmia as the immediate cause of death.  During the September 2002 hearing, the appellant acknowledged that the Veteran first began to experience problems in 1970.

There is no other medical or lay evidence of earlier symptoms of a cardiac or respiratory disability.  The absence of any evidence of a cardiac or respiratory disability for years after service weighs the evidence against a finding that the Veteran's fatal cardiac and respiratory disabilities were present in service or in the year or years immediately after service. 

As for the etiology of the Veteran's fatal cardiac and respiratory disabilities (including sarcoidosis), the medical opinions of record reflect that they are not related to service.  

The physician who provided the December 2007 opinion concluded that the Veteran's death was not caused by asbestos exposure.  No further explanation or reasoning for this opinion was provided.

The physician who reviewed the Veteran's claims file in June 2011 opined that the fatal respiratory disability, which was caused by sarcoidosis, was not likely ("less likely than not") caused by or related to military service.  Further, it was not likely ("less likely than not") that the sarcoidosis occurred during service or less than one year post service.  He reasoned that the preponderance of the evidence did not support a nexus between sarcoidosis and "either asbestosis or herbicide exposure."  The Veteran did not become symptomatic for, nor was he diagnosed as having, sarcoidosis until December 1970, his entrance examination was silent for sarcoidosis, and there was no other evidence of sarcoidosis in his service treatment records.

As for the Veteran's fatal cardiac arrhythmia, the physician explained that it was part and parcel of decompensation from bronchopneumonia, and medical literature reflected that bronchopneumonia had been shown to increase the risk of cardiopulmonary collapse and arrest and that some patients with pneumonia go from developing severe infection straight to cardiopulmonary collapse.  The Veteran's risk of such complications were increased, to an unknowable extent, by his sarcoid induced pulmonary fibrosis causing cor pulmonale and pulmonary hypertension.

The physician who provided the February 2012 opinion opined that it was unlikely that the Veteran's fatal respiratory and cardiac disabilities (including sarcoidosis) had their onset in service or in the year immediately following service or were related to a disease or injury in service.  This opinion was based on the fact that symptoms which led to the diagnosis of sarcoidosis first began in December 1970, approximately 2 years after military service.  A July 1971 rating decision described a chest film showing perihilar and paratracheal lymph node enlargement consistent with Scadding stage I sarcoidosis.  Approximately 2/3 of patients with stage I will have remission, but about 1/3 will progress to end-stage lung fibrosis (scarring), as described in this case.  Along with the radiographic description, the findings of the autopsy report support a conclusion that the sarcoidosis progressed steadily over the years to end-stage fibrosis.

The physician further explained that the cause of sarcoidosis is unknown and that herbicides have not been shown to be specifically associated with or to cause sarcoidosis.  Sarcoidosis may progress despite treatment, of which the mainstay is systemic corticosteroids.  Further, there was no description of the Veteran's specific duties in service and no evidence of any significant asbestos exposure.
The June 2011 and February 2012 opinions are accompanied by rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Further, although the December 2007 opinion that the Veteran's death was not caused by asbestos exposure is of limited probative value because it not accompanied by any specific explanation, it at least supports the conclusion that the Veteran's cause of death was not related to service.

The appellant has expressed her belief that the Veteran had asbestosis at the time of his death and that his fatal cardiac and respiratory disabilities were related to herbicide or asbestos exposure in service.  However, as a lay person, the appellant lacks the expertise to say that the Veteran had asbestosis at the time of his death or that his cause of death was related to herbicide or asbestos exposure.  It would require medical expertise to evaluate the circumstances surrounding the Veteran's death, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the appellant's opinion on these questions is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).  The VHA opinion demonstrates that medical expertise would be required; inasmuch as the physician had to analyze the results of diagnostic studies to determine whether the Veteran had asbestosis.

There is no other medical or lay evidence that the Veteran had asbestosis at the time of his death or of a relationship between the Veteran's fatal cardiac and respiratory disabilities and service, including herbicide or asbestos exposure, and neither the appellant nor her representative have alluded to the existence of any such evidence. Thus, the preponderance of the evidence is against a finding that the Veteran's fatal cardiac and respiratory disabilities (including sarcoidosis) were related to service, manifested in service, or manifested within a year after his June 1968 separation from service.

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) provide a presumption in the case of a veteran with combat experience, that diseases or injuries alleged to have occurred in such service, actually occurred.  In this case, there has been no claim that asbestos exposure occurred in combat.  There has been no other report that the conditions leading to the Veteran's death were related to combat.

The Veteran clearly had heroic service and made extreme sacrifices for his country, as demonstrated by his combat decorations. However, the evidence weighs against a link between the cause of his death and that service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for the cause of the Veteran's death must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


